COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                   §
 The State of Texas,                                          No. 08-16-00322-CR
                                                   §
                   State,                                        Appeal from the
                                                   §
 v.                                                            120th District Court
                                                   §
 George Frank Diamos, III,                                   of El Paso County, Texas
                                                   §
                   Appellee.                                   (TC# 20130D05419)
                                                   §

                                            ORDER

       Pending before the Court is the State’s emergency motion to stay proceedings pending

resolution of the State’s appeal from the trial court’s order suppressing evidence. According to

the motion, the underlying case is set for a jury trial at 8:30 a.m. on December 9, 2016. The

State is entitled to a stay in the proceedings pursuant to Article 44.01(e) of the Texas Code of

Criminal Procedure. See TEX.CODE CRIM.PROC.ANN. art. 44.01(e). Accordingly, the State’s

motion is GRANTED. With the exception of matters related to bail, the trial court is directed to

stay all proceedings in cause number 20130D05419 pending resolution of this appeal or further

order of this Court.

       IT IS SO ORDERED this 8th day of December, 2016.



                                                       PER CURIAM


Before McClure, C.J., Rodriguez, and Hughes, JJ.